                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:19-CV-041-FDW-DCK

 DANIEL DANFORD and HARRY HOUTMAN,                           )
                                                             )
                    Plaintiffs,                              )
                                                             )
     v.                                                      )    ORDER
                                                             )
 LOWE’S HOME CENTERS, LLC, and                               )
 LOWE’S COMPANIES INC,                                       )
                                                             )
                    Defendants.                              )
                                                             )

          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 3) filed by James J. Mills, concerning Kevin J. Stoops on April

11, 2019. Kevin J. Stoops seeks to appear as counsel pro hac vice for Plaintiffs. Upon review and

consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 3) is GRANTED. Kevin J. Stoops

is hereby admitted pro hac vice to represent Plaintiffs.

          SO ORDERED.


                                         Signed: April 12, 2019
